708 N.W.2d 375 (2006)
In re EXECUTIVE MESSAGE FROM the GOVERNOR
Certified Question in DPG York
v.
State of Michigan.
Docket No. 130309.
Supreme Court of Michigan.
January 24, 2006.
The Executive Message of the Governor pursuant to MCR 7.305(A) was received on January 12, 2006, requesting that this Court expedite final resolution of the appeal in DPG York v. State of Michigan, Docket No. 128656, ___ Mich. ___, 708 N.W.2d 375. On the same date, appellants in DPG York v. State of Michigan filed motions for reconsideration and for immediate consideration. In response to the Executive Message, we note the relief provided by our order granting reconsideration and denying the application for leave to appeal in Docket No. 128656.